                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   LYNN DALE HOVER and MILA JEAN                         CASE NO. C18-0022-JCC
     HOVER,
10                                                         ORDER
11                            Plaintiffs,
            v.
12
     SEATTLE-FIRST NATIONAL BANK a/k/a
13   BANK OF AMERICA (by mergers), et al.,
14                            Defendants.
15

16          This matter comes before the Court on Defendant Quality Loan Service Corporation of
17   Washington’s (“Quality Loan Service”) unopposed motion to dismiss (Dkt. No. 54) Plaintiffs’
18   amended complaint (Dkt. No. 47) as against Defendant Quality Loan Service. The Court
19   previously dismissed Plaintiffs’ claims against Defendant Quality Loan Service with prejudice
20   and without leave to amend. (See Dkt. No. 38.) Therefore, Defendant Quality Loan Service’s
21   motion to dismiss (Dkt. No. 54) is GRANTED. Plaintiffs’ claims against Defendant Quality
22   Loan Service remain dismissed with prejudice and without leave to amend.
23          //
24          //
25          //
26          //

     ORDER
     C18-0022-JCC
     PAGE - 1
 1          DATED this 26th day of March 2019.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0022-JCC
     PAGE - 2
